OPINION UPON RE-HEARING. Per Curiam. When this case was affirmed, we gave briefly the reasons leading us to the conclusion we then reached. The petition for re-hearing presses with considerable force the point, that though the Statute of Limitations may.have run as to the services for making collections, and for money .paid, yet there was a right to recover for the services of gate-keeper, which were rendered within five years. To this it may be answered, that there is no count in the declaration, under which proof of such services was admissible, and upon which a judgment for such a demand could rest; and we presume the evidence as to this, then, was offered only to avoid the statute, by showing a running account between the parties. As we said heretofore, it was not sufficient for that purpose. There is really no count in the declaration, under which recovery could be had for any of the plaintiff’s demand, except for money paid, and as to this the Statute of Limitations was successfully interposed. Re-hearing refused. ■